COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Haley


DICKENSON (COUNTY OF) SCHOOL BOARD AND
 AMERICAN ALTERNATIVE INSURANCE CORPORATION
                                         MEMORANDUM OPINION*
v.   Record No. 1379-05-3                     PER CURIAM
                                            OCTOBER 11, 2005
BENNY E. SMITH


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Steven H. Theisen; Law Offices of Steven H. Theisen, P.C., on
                 brief), for appellants.

                 (Paul L. Phipps; Kerry S. Hay; Lee & Phipps, P.C., on brief), for
                 appellee.


       Dickenson (County of) School Board and its insurer appeal a decision of the Workers’

Compensation Commission finding that Benny E. Smith proved he adequately marketed his

residual work capacity and awarding him temporary total disability benefits for May 27, 2004,

and May 29, 2004, and continuing. We have reviewed the record and the commission’s opinion

and find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Smith v. Dickenson (County of) School Board, VWC File

No. 208-74-32 (May 11, 2005). We dispense with oral argument and summarily affirm because

the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.